DETAILED ACTION
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2021 has been entered.

 Response to Amendment
Claim 1, 5-8, 12-14 have been amended changing the scope and contents of the claim. 
Claims 15-16 have been newly added.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 (and their respectively dependent claims) have been considered but are moot because the new ground of 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8, 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,202,296 to Yang et al. (hereinafter Yang) further in view of WO 2017/214048 (hereinafter WO ‘048).
Regarding independent claim 1, Yang discloses a medical image processing apparatus (Abstract, “A method for suppressing metal artifacts in a radiographic image,”) comprising:
processing circuitry configured to acquire information on missing data based on first projection data obtained by scanning a subject (Figure 5, element S100 and S110; column 3, line 21, “comprising obtaining at least one two-dimensional radiographic image of a subject, wherein the subject has one or more metal objects; identifying a material that forms the one or more metal objects”), generate second projection data by interpolating missing data in the first projection data based on the information on missing data (Figure 5, element S140, column 8, line 23, “and a pixel replacement step S140.”), generate a first reconstructed image by reconstructing the second projection data (column 8, line 24, “A reconstruction and display step S150 then uses the projections to form the corrected volume image”), 
Yang fails to explicitly disclose generate third projection data by performing forward projection on the first reconstructed image, and
generate fourth projection data by performing a weighted combination of the second projection data and the third projection data, and generate a second reconstructed image based on the fourth projection data.
However, Yang discloses performing steps S120, S130 and S140 repeatedly until done (Figure 5, “repeat until done”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform the method outlined in Figure 5, to generate third and fourth projection data, by continuing the modification loop. 
Additionally, WO ‘048 further discloses generate fourth projection data by performing a weighted combination of the second projection data and the third projection data, and generate a second reconstructed image based on the fourth projection data (paragraph 00195, “In certain embodiments, a data weighting approach is used to determine combined projections. In particular, in certain embodiments, data elements of combined projections are determined a weighted sum of data elements of corresponding truncated and interpolated projections. For example, in certain embodiments a given data element, of a combined projection may be determined via a function;” paragraph 00230, “In certain embodiments, two reconstructions, each obtained from a sinogram with a different resolution, are combined in post processing” … “The two reconstructions can then be combined via a pixel-by-pixel weighted sum,”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of WO ‘048 in order to automatically complete and combine sonograms with missing data (abstract).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Yang in the combination further discloses wherein the processing circuitry (Column 5, line 39, “Image acquisition and program execution are performed by a computer 30 or by a networked group of computers 30 that are in image data communication with DR detectors 24. Image processing and storage is performed using a computer-accessible memory 32. The 3-D volume image can be presented on a display 34”) repeatedly performs processing for generating the third projection data (figure 5, “repeat until done;” see analysis in claim 1), and processing for generating the fourth projection data (figure 5, “repeat until done;” see analysis in claim 1).
(figure 5, “repeat until done;” see analysis in claim 1), and the processing for generating the fourth projection data (figure 5, “repeat until done;” see analysis in claim 1) a predetermined number of times or until processing results are converged (figure 5, “repeat until done”).
Regarding independent claim 8, the references and analysis of claim 1 apply directly. Additionally, Yang in the combination further discloses an xray CT apparatus (column 5, line 5, “typical applications, a computer or other type of dedicated logic processor for obtaining, processing, and storing image data is part of the CBCT system, along with one or more displays for viewing image results”).
Regarding dependent claim 12, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 5 apply directly. 
Regarding dependent claim 13, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 6 apply directly. 
Regarding dependent claim 15, the rejection of claim 1 is incorporated herein. Additionally, WO ‘048 in the combination further discloses wherein the processing circuitry configured to generate the fourth projection data by performing the weighted combination of the second projection data and the third projection data comprises processing circuitry configured to iteratively generate (paragraph 00196, “the weighting function varies;” being that the weighting function varies, it is indicated there are multiple iterations of the function), for plural iterations, the fourth projection data by performing a weighted combination of (a) the second projection data (paragraph 00195, “in certain embodiments, data elements of combined projections are determined a weighted sum of data elements of… interpolated projections”) multiplied by a scaling factor that decreases with each of the plural iterations (paragraph 00196, “the weighting function varies between 0 and 1;” w(p) is discloses as increasing from 0 to 1, which means the weight applied to the interpolated prpojection (1-w(p) would start at 1 and go to 0) and (b) the third projection data (paragraph 00195, “in certain embodiments, data elements of combined projections are determined a weighted sum of data elements of…  truncated… projections”)), and
wherein the processing circuitry configured to generate the second reconstructed image based on the iteratively generated fourth projection data (paragraph 00195, “in certain embodiments, a data weighting approach is used to determined combined projections” and “combinedProjectionip” being read as the generated reconstructed image based on fourth data).
Regarding dependent claim 16, the rejection of claim 12 is incorporated herein. Additionally, the references and analysis of claim 15 apply directly. 

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang further in view of WO ‘048 as applied to claim 1 above, and further in view of U.S. Publication No 2012/0308101 to Zeng et al. (hereinafter Zeng).
Regarding dependent claim 2, Yang and WO ‘048 in the combination as a whole fail to explicitly disclose wherein the processing circuitry specifies, based on the information on missing data, a range for reconstructing the second projection data, and generates the first reconstructed image based on the specified range.
Zeng discloses wherein the processing circuitry specifies, based on the information on missing data (Paragraph 0024, “The system controller 24 may also execute various signal processing and filtration functions with regard to the acquired image signals, such as for initial adjustment of dynamic ranges, interleaving of digital image data, and so forth.”), a range for reconstructing the second projection data, and generates the first reconstructed image based on the specified range (Figure 1, element 24 and 30, paragraph 0024, “The data acquisition system 28 may receive sampled analog signals from the detector 22 and convert the data to digital signals for subsequent processing by a processor 30 discussed below”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Zeng in order to generate reconstructions of CT data while also correcting frequency omissions and errors in the reconstruction (abstract). 
Regarding dependent claim 3, Zeng in the combination further discloses wherein the processing circuitry specifies a range in which the first reconstructed image is (Paragraph 0051, “approaches by which frequency data may be generated and used in place of frequency data otherwise missing from the measured image data, various speed and/or image quality enhancements may be implemented as part of these approaches. For example, in one implementation 2D parallel forward-projection, 1D ramp filteration, and 2D parallel back-projection (i.e., reprojection) of the difference of the non-linear transformation 160 and the initial reconstructed volumes 156 are used to replace 2D FFTs and IFFTs.”), based on the information on missing data, and generates the third projection data based on the specified range (Paragraph 0024, “The system controller 24 may also execute various signal processing
and filtration functions with regard to the acquired image signals, such as for initial adjustment of dynamic ranges, interleaving of digital image data, and so forth.”).
Regarding dependent claim 4, Zeng in the combination further discloses wherein the information on missing data is based on discharge of an X-ray tube apparatus, failure of an X-ray detector, or a communication error between a data acguisition system and processing circuitry on a console device side (Paragraph 0002, “artifacts may arise from a variety of causes, such as truncation of data in the Z-direction (i.e., in the direction corresponding to the axis about which the X-ray source rotates about the patient), mishandled data, and/or missing frequencies.”).

Regarding dependent claim 10, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 3 apply directly. 
Regarding dependent claim 11, the rejection of claim 8 is incorporated herein. Additionally, the references and analysis of claim 4 apply directly. 

Allowable Subject Matter
Claims 7 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior arts of record are Yang in view of Zeng et al as established in claims 1-6 and 8 above.  However, neither Yang and Zeng, alone or in combination, teach the further aspect of switching image processing for second, third, fourth, or fifth projection data based on the size of a region configured with the missing data and the number of times said region repeatedly appears in a view direction as claimed.


  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pengwei Wu et al 2015 Phys. Med. Biol. 60 8437 discloses a novel method of eliminating shading artifacts in CT images

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
 /VU LE/Supervisory Patent Examiner, Art Unit 2668